PER CURIAM.
The only issues raised on appeal concern the propriety of an earlier order which was, at the least, final in form because it both adjudicated the existence of and foreclosed an equitable lien on the appellant’s property. Since this is true, the appellant’s failure to seek timely review of that order by appeal or motion for rehearing precludes our consideration of the merits of his position. McGurn v. Scott, 596 So.2d 1042, 1045 (Fla.1992); Del Castillo v. Ralor Pharmacy, Inc., 512 So.2d 315, 319 (Fla. 3d DCA1987).
Affirmed.